DETAILED ACTION
Claims 1-7 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, Chou (US PGPUB 2006/0144135 A1, hereinafter Chou) represents the best art of record. However, Chou fails to encompass all of the limitations of independent claim 1.
Specifically, Chou teaches a connection structure of a diaphragm pressure gauge (see Fig. 1, all elements) comprising: a holder (15), a coupling sleeve (111), a disc (17), a curved abutting bar (see Fig. 1, curved abutting bar on 17 shown), a fixing element (see Fig. 2, fixing element attached to 141 shown), a case (see Fig. 2, case 113 and 112), a screw element (14), a circular film (13), and a defining element (lower portion of 14); wherein the holder is connected to the coupling sleeve (see Fig. 1, holder 15 connected to coupling sleeve 111), wherein the curved abutting bar abuts against the fixing element (see Fig. 2, curved abutting bar on 17 abuts fixing element attached to 141 as shown), and the defining element (lower portion of 14), the circular film (13) and the screw element (14) are 
However, Chou fails to teach multiple spaced ribs of the holder extend out of the coupling sleeve, and the holder includes the multiple spaced ribs surround proximate to a peripheral side of a top of the holder, wherein one of the multiple spaced ribs has at least one spaced protrusion located adjacent to an outer side of a top of the one spaced rib, the disc includes at least one first locating orifice corresponding to the at least one spaced protrusion respectively, the curved abutting bar includes a second locating orifice corresponding to the at least one spaced protrusion, and the at least one first locating orifice of the disc is fitted with the second locating orifice of the curved abutting bar by ways of the at least one spaced protrusion of the multiple spaced ribs of the holder
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a connection structure of a diaphragm pressure gauge as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855